Citation Nr: 0809001	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-37 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected low back strain, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected hypertension, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased disability rating for a 
service-connected post-myomectomy for leiomyoma, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected tonsillectomy residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1985 
to February 1993.

Procedural history

In a November 1993 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan granted service connection for low back strain, 
hypertension, myomectomy for leiomyoma, and tonsillectomy 
residuals.  Disability ratings of 20 percent, 10 percent, 10 
percent and zero percent were assigned, respectively   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of RO which 
denied the veteran's November 2003 claims for increased 
disability ratings.  The veteran disagreed and timely 
appealed.

In April 2005, the veteran and her representative presented 
evidence and testimony at a hearing at the RO before a local 
hearing officer.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

Issues not on appeal

The July 2004 rating decision denied an increased disability 
rating for service-connected bulimia.  The veteran did not 
list that issue in her February 2005 notice of disagreement 
(NOD).  Thus, the issue is not in appellate status and will 
be addressed no further herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a NOD initiates appellate review in 
the VA administrative adjudication process, and the request 
for appellate review is completed by the claimant's filing of 
a substantive appeal after a statement of the case is issued 
by VA].

In a January 2006 rating decision, the RO granted entitlement 
to special monthly compensation for loss of a creative organ 
under 38 U.S.C.A. § 1114 (k) (West 2002), and 38 C.F.R. 
§ 3.350(a) (2007).  The record indicates that the veteran has 
not disagreed with that rating decision.  The Board finds it 
is therefore not in appellate status.   See Archbold, supra.


FINDINGS OF FACT

1.  The veteran's service-connected low back strain is 
manifested by complaints of pain in the lower back; flexion 
to 40 degrees; and no evidence of incoordination, weakness or 
fatigability or functional loss.

2.  The veteran's service-connected hypertension is 
manifested by blood pressure readings of 168/100 mmHg, 
170/100 mm/Hg, 170/98 mmHg, and 168/96 mmHg on July 29, 2005; 
180/120 mmHg with a five minute follow-up reading of 156/14 
mmHg on May 27, 2004; 141/87 on October 1, 2003; and 156/85 
mmHg on September 19, 2003.  

3.  The veteran's service-connected post-myomectomy for 
leiomyoma condition is manifested by a fibroid uterus, not 
requiring treatment.

4.  The veteran's service-connected residuals of 
tonsillectomy condition are manifested by complaints of 
hoarseness and occasional sore throat, with no residuals 
identified on physical examination.




CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for a 
service-connected low back strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2007).

2.  The criteria for an increased disability rating for 
service-connected hypertension have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2007).

3.  The criteria for an increased disability rating for a 
service-connected post myomectomy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, 
Diagnostic Code 7615 (2007).

4.  The criteria for an increased disability rating for 
service-connected tonsillectomy residuals have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.97, 
Diagnostic Code 6513 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that her service-connected 
low back strain, hypertension, uterine fibroid condition, and 
throat condition have all worsened beyond the level of 
disability which has been recognized by VA.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA which enhanced 
VA's duty to notify a claimant about the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed of the VCAA in a March 2004 letter 
which told her that in order to establish a claim for an 
increased disability rating the evidence must show that her 
service-connected disabilities had increased in severity.  
The veteran was also informed of the typical kinds of 
evidence that could be used to support the claims, such as 
medical records, statements from her doctor, her own 
statements and statements of others who could observe her 
symptoms.  These notices satisfy the VCAA obligation to 
inform a claimant of the evidence required to substantiate a 
claim. 

The veteran was further informed that VA would provide a 
medical examination if it was deemed necessary to 
substantiate her claim, and that VA would obtain records such 
as records held by Federal agencies, including service 
records and VA medical records, employment records, and 
private medical records so long as she provided sufficient 
information to allow VA to obtain them.

The veteran was told that if she had any additional 
information or evidence in support of her claim to send 
it to VA or tell VA about it.  In essence, the veteran 
was asked to "give us everything you've got", in 
compliance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).

Additionally, the Board finds that the veteran received 
appropriate notice, with respect to her increased rating 
claims, under Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  Specifically, the 
September 2005 statement of the case (SOC) informed the 
veteran of the specific diagnostic code criteria which 
applied to her case.  

Significantly, the veteran's representative has 
submitted briefs in support of the veteran's claim dated 
January 2006 and August 2007.  In the August 2007 brief, 
the veteran's representative set out the specific 
criteria of the diagnostic codes pertaining to the 
veteran's claims for hypertension and low back 
disabilities, and specified the relevant symptomatology 
for her fibroid uterus and throat disabilities.  Such 
statements make clear that the veteran through her 
representative had actual knowledge of the information 
required under Vazquez-Flores.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the Board notes that elements (1), (2) and (3) 
are not in dispute because the veteran's disabilities have 
been service-connected.  The Board also observes that the 
veteran was specifically informed of elements (4) and (5) in 
a letter from the RO dated May 4, 2006.   

In any event, because the veteran's claims are being denied, 
elements (4) and (5) remain moot.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records, VA medical records, and 
records from the National Institutes of Health.  The record 
also includes an April 2005 statement from the veteran's 
employer which indicates the impact her physical condition 
has had on her ability to perform her employment.  

Moreover, the veteran has been accorded several VA medical 
examinations, including in April 2004, July 2005, and August 
2005.  

The Board therefore finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).   As was noted in the Introduction, the veteran 
testified at a hearing before a local hearing officer in 
April 2005.  
The veteran indicated in her November 2005 substantive appeal 
[VA Form 9] that she did not want a hearing before a Veterans 
Law Judge (VLJ).   The veteran has been ably represented by 
her service organization, which in August 2007 submitted a 
brief in support of her claim directly to the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to all four issues on appeal.  



1.  Entitlement to an increased disability rating for a 
service-connected low back strain, currently evaluated as 20 
percent disabling.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007). 

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion..  See 38 C.F.R.  § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2007).

Assignment of diagnostic code

The veteran's service-connected low back disability is rated 
under Diagnostic Code 5237 [lumbosacral strain], which means 
that it is rated under the General Rating Formula for 
Diseases and Injuries of the Spine, discussed below.

The Board must first consider whether another rating code is 
"more appropriate" than the ones used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service-connected low back disability is 
manifested by complaints pain in the lower back with 
occasional pain in both legs, as well as demonstrated 
limitation motion with pain.  The diagnosis reported in the 
August 2005 VA examination of the veteran was chronic lumbar 
strain without any evidence of neurological deficiency.  EMG 
studies were normal.  This is congruent with a previous 
medical assessment in November 2003, which was essentially 
negative.  Based on the diagnoses of lumbar strain, the Board 
determines that the most appropriate diagnostic code is 
Diagnostic Code 5237.

The Board observes that all lumbar spine disabilities, except 
intervertebral disc syndrome, are rated using the same 
criteria.  The Board has therefore given thought as to 
whether the veteran's service-connected back disability could 
appropriately be rated as intervertebral disc syndrome under 
the different rating criteria found in Diagnostic Code 5243.  
However, even though the veteran has complained of occasional 
pain radiating into her legs, there is of record no diagnosis 
of neurological problems.  Indeed, as has been alluded to 
above, the August 2005 VA examiner specifically found no 
neurological deficiency.  Moreover, if the veteran were top 
be rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating episodes, this would not be 
to her advantage, since there are no incapacitating episodes 
to be found in the record.  

In summary, the Board believes that the veteran has been 
appropriately rated by the RO under Diagnostic Code 5237.

Specific rating criteria

The veteran's claim was received by the RO November 13, 2003.  
The Board notes that the applicable rating criteria for the 
spine, found at 38 C.F.R. § 4.71a, were amended effective 
September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 
27, 2003).  Thus, the veteran's claim was filed after the new 
rating criteria were applicable.

The RO appears to have adjudicated the claim under the old 
criteria in the July 2004 rating decision.  However, in the 
September 2005 statement of the case the veteran was informed 
of the new criteria and the claim was readjudicated under the 
new criteria.  The Board will apply the only the current 
version of the schedular criteria to the veteran's claim. 

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).

Analysis

Schedular rating

To obtain a disability rating of 40 percent under the General 
Rating Formula for Diseases and Injuries of the Spine, a 
current spine regulations as they pertain to range of motion, 
the veteran would have to demonstrate unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A disability 
rating in excess of 40 percent may be granted only if 
ankylosis is present. 

Ankylosis is the "immobility and consolidation of a joint due 
to disease, injury or surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health (4th ed. 1987) at 68].  Although the veteran evidences 
a decreased range of motion of the low back, the medical 
evidence of record fails to demonstrate the presence of any 
ankylosis, favorable or unfavorable.  Because the veteran is 
able to move her lower back joint, by definition, it is not 
immobile. Therefore, ankylosis is not shown.

Thus, in order for the Board to assign a 40 percent rating 
for the service-connected back disability, forward flexion of 
the thoracolumbar spine of 30 degrees or less must be 
demonstrated.  [For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees].  
See 38 C.F.R. § 4.71a, Plate V (2007).  During the August 
2005 VA examination the veteran had forward flexion to 40 
degrees.  There are no other range of motion studies; this 
appears because the veteran has not generally complained of 
back pain during her visits to health care providers.  

In short, the veteran's symptoms to do not approximate the 
criteria for an increased disability rating under the General 
Formula for Rating Spine Disabilities.  
An increased schedular rating may not be assigned under the 
schedular criteria.

Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (2007); see 
also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the 
anti-pyramiding provision of 38 C.F.R. § 4.14 (2007) provides 
that evaluation of the same disability under various 
diagnoses is to be avoided.

Currently, Note (1) under the General Rating Formula directs 
evaluation of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 
(1994) [holding that under former Diagnostic Code 5293 a 
separate rating for a neurological disability may be 
appropriate when its manifestations are distinct from the 
musculoskeletal disorder].

The Board is aware that the veteran has complained of 
occasional pain spreading from her back into the legs.  
However, the August 2005 examiner reported that "both lower 
limbs are negative for any neurological deficiency."  An EMG 
study revealed normal nerve conduction of the left lower 
extremity, and negative evidence of neuropathy, plexopathy or 
radiculopathy.  Moreover, there is no evidence of foot drop, 
ankle jerk or other symptom of lower extremity disability in 
the medical evidence of record.  Finally, the veteran 
reported no trouble with her bladder and bowel.

Based on the absence of objectively demonstrated neurological 
symptomatology, the Board finds that a separate rating for 
neurological impairment is not warranted.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's lumbosacral strain 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, and the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board is unable to identify any clinical findings that 
would warrant an increased evaluation under 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  The August 2005 examiner found that 
there was "no additional loss of joint motion or joint 
function due to pain, fatigue, weakness or lack of endurance 
following repetitive use."  

The Board recognizes that the record indicates that the 
veteran stated that she occasionally uses a back brace and 
complains that long walks and prolonged periods of sitting 
aggravate her painful lumbar back.  However, there is no 
objective medical evidence of impairment of function due to 
pain.  Indeed, a review of the medical evidence shows few 
complaints of back pain.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].   

Thus, although not doubting that the veteran experiences back 
pain, this alone does not serve to allow for the assignment 
of additional disability in excess of the 20 percent which 
had already been assigned.  

Thus, assignment of additional disability based on DeLuca 
factors is not warranted.

Hart considerations/Extraschedular consideration

In the interest of economy, the matters of consideration of 
staged ratings under Hart v. Mansfield, 21 Vet. App. 505 
(2007); and of referral for extraschedular consideration of 
all issues on appeal will be addressed at the end of this 
decision.

2.  Entitlement to an increased disability rating for 
service-connected hypertension, currently evaluated as 10 
percent disabling.

Relevant law and regulations

The law and regulations regarding increased ratings in 
general are stated above and will not be repeated.  

Assignment of diagnostic code 

The veteran's service-connected hypertension disability is 
rated under Diagnostic Code 7101 [Hypertensive vascular 
disease (hypertension and isolated systolic hypertension).  
As noted above, the assignment of the diagnostic code is 
dependent upon the facts of symptomatology presented in a 
particular case, and an adjudicator must specifically explain 
any change.  See Butts and Pernorio, supra.  

Diagnostic Code 7101 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (hypertension).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7101.

Specific rating criteria

Diagnostic Code 7101 [hypertensive vascular disease 
(hypertension and isolated systolic hypertension)] provides 
for a 60 percent rating for diastolic pressure predominantly 
130 or more and a 40 percent disability rating for diastolic 
pressure predominantly 120 or more.  A 20 percent disability 
rating is warranted for diastolic pressure predominantly 110 
or more or systolic pressure predominantly 200 or more.  A 10 
percent disability rating is warranted for diastolic pressure 
predominantly 100 or more or systolic pressure predominantly 
160 or more; or for an individual who requires continuous 
medication for control.  

See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).

Analysis

Schedular rating

The veteran's service-connected hypertension is currently 
evaluated as 10 percent disabling under Diagnostic Code 7101.  
This is congruent with diastolic pressure 100 or more or 
systolic pressure 160 or more; or continuous use of 
medication for control.  

As explained above, to obtain the next higher rating of 20 
percent disabling, evidence must indicate diastolic pressure 
readings predominantly 110 or more, or systolic pressure must 
be predominantly 200 or more.  The vast majority of blood 
pressure readings taken during the pendency of the veteran's 
claim have fallen well short of these measurements.  The 
veteran's service-connected hypertension is manifested by 
recent blood pressure readings of 168/100 mmHg, 170/100 
mm/Hg, 170/98 mmHg, and 168/96 mmHg on July 29, 2005; 180/120 
mmHg with a five minute follow-up reading of 156/104 mmHg on 
May 27, 2004; 141/87 on October 1, 2003; and 156/85 mmHg on 
September 19, 2003.  None of the systolic readings is in 
excess of  200, and only one of the diastolic readings is in 
excess of 110.   

Given that no systolic readings of 200 were made, and only 
one diastolic reading of 120 was made, the record reveals 
that blood pressure readings which would necessitate a higher 
rating do not predominate, as required by the rating 
schedule.

The veteran's hypertension is treated by medication.  This is 
contemplated in the currently assigned 10 percent rating.

Accordingly, the criteria for a rating in excess of 10 
percent for the veteran's hypertension have not been met.

3.  Entitlement to an increased disability rating for a 
service-connected post-myomectomy for leiomyoma, currently 
evaluated as 10 percent disabling effective February 26, 
1993.

Relevant law and regulations

Assignment of diagnostic code 

The veteran's service-connected post-myomectomy of leiomyona 
disability is rated under Diagnostic Code 7615 [ovary: 
disease, injury, or adhesions of.].  As noted above, the 
assignment of the diagnostic code is dependent upon the facts 
of symptomatology presented in a particular case, and an 
adjudicator must specifically explain any change.  See Butts 
and Pernorio, supra.  

Diagnostic Code 7615 is deemed by the Board to be 
inappropriate primarily because it does not include the 
condition described in the diagnosis.  As is discussed below, 
the veteran was diagnosed in an April 2004 VA examination 
with Status-post-myomectomy for leiomyoma.  "Myomectomy" is 
defined as "a surgical removal of a myoma (benign tumor made 
up of muscular elements) also called fibromectomy.  See 
Dorland's Illustrated Medical Dictionary, 30th Edition (2003) 
at page 1214.  "Leiomyoma" is defined as "a benign tumor 
derived from smooth muscle, most commonly of the uterus; also 
called fibroid and fibroid tumor."  
Id. at page 1011.  The veteran's service medical records 
indicate the veteran's September 23, 1991, post-operative 
diagnosis was "uterine leiomyomata."  

The Board finds that a more appropriate diagnostic code is 
Diagnostic Code 7613 [uterus: disease, injury or adhesions 
of] because it encompasses the diagnosed condition, which is 
that of the uterus.  That said, the Board notes that the 
change in diagnostic codes does not change the criteria under 
which the disability is rated.  Disabilities rated under 
Diagnostic Codes 7610 through 7615 are all rated under the 
General Rating Formula for Disease, Injury or Adhesions of 
Female Reproductive Organs.  Therefore, the Board finds that 
the veteran is not prejudiced in the least by the change to 
Diagnostic Code 7613 from Diagnostic Code 7615.

In short, for the reasons stated above, the Board concludes 
that the veteran is most appropriately rated under Diagnostic 
Code 7613.  In any event, she remains rated under the General 
Rating Formula for Disease, Injury or Adhesions of Female 
Reproductive Organs.

Specific schedular criteria

Under the General Rating Formula for Disease, Injury, or 
Adhesions of the Female Reproductive Organs, a noncompensable 
rating is to be assigned for symptoms that do not require 
continuous treatment.  A 10 percent rating is to be assigned 
for symptoms that require continuous treatment.  A 30 percent 
rating is to be assigned for symptoms not controlled by 
continuous treatment.  See 38 C.F.R. § 4.116, Diagnostic 
Codes 7610 to 7615 (2006).  



Analysis

Schedular rating

The veteran's post- myomectomy for leiomyoma disability is 
manifested by a fibroid uterus and infertility.  In the April 
2004 VA medical examination, the examiner reported that the 
veteran stated that she was treated with oral contraceptive 
pills for one year after the 1991 operation and has not taken 
them since.  There is nothing in the record that indicates 
the veteran takes or has been prescribed any medication for 
her uterine fibroid condition.  The veteran also reported 
that she experienced pelvic pain and infertility.  

As noted above, a 10 percent disability rating is warranted 
for a condition that requires continuous treatment.  In this 
case, there does not appear to be any treatment, continuous 
or otherwise.  In order to warrant an increased rating of 
30 percent, the evidence would have to show symptoms not 
controlled by continuous treatment.  Thus, the evidence does 
not demonstrate an increased disability rating is warranted.

The Board observes that the veteran is separately compensated 
for infertility caused by the uterine fibroid condition.  As 
noted in the Introduction, the RO has awarded the veteran 
entitlement to special monthly compensation for loss of a 
reproductive organ in accordance with 38 U.S.C.A. § 1114 (k) 
(West 2002), and 38 C.F.R. § 3.350(a) (2007).  

The Board further observes that infertility is not a 
criterion found in the General Rating Formula for Disease, 
Injury, or Adhesions of the Female Reproductive Organs.  The 
consider infertility in the schedular rating would be 
violative of the anti-pyramiding regulation, 38 C.F.R. § 4.14 
[the evaluation of the same disability under various 
diagnoses is to be avoided]. 




4.  Entitlement to an increased (compensable) disability 
rating for service-connected tonsillectomy residuals.

Relevant law and regulations

Assignment of diagnostic code 

The veteran's service-connected post-tonsillectomy disability 
is currently rated as noncompensably disabling under 
38 C.F.R. § 4.97 Diagnostic Code 6516 (2007) [laryngitis, 
chronic].

The veteran complains of hoarseness.  Diagnostic Code 6516 
[chronic laryngitis] is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
veteran's complaints.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate, and the veteran has not requested that 
another diagnostic code be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 6516.

Specific rating criteria

Under Diagnostic Code 6516 for chronic laryngitis, a 10 
percent evaluation is assigned for hoarseness with 
inflammation of cords or mucous membrane. A disability rating 
of 30 percent requires evidence of hoarseness, with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.

The criteria in Diagnostic Code 6516 are conjunctive; i.e., 
hoarseness alone is not sufficient for the assignment of a 
compensable rating.  See Melson v. Derwinski, 
1 Vet. App. 334 (1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met].  Compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2007).

Analysis

Schedular rating

The veteran's service-connected tonsillectomy residuals is 
manifested by complaints of bouts of hoarseness and sore 
throat which occur about three or four times each year.  When 
the veteran was examined in July 2005, the examiner did not 
find any evidence of erythema or swelling, or evidence of 
pharyngitis.  Significantly, the examiner noted that "the 
recurrent hoarseness and/or sore throat are unrelated to 
tonsillectomy."

There is no competent medical evidence to the contrary.  To 
the extent that the veteran contends that her hoarseness and 
sore throat, when they manifest, are caused or a result of 
the tonsillectomy she underwent during service, such 
statements are of no probative value.  As stated above, it is 
now well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, the veteran had no condition related to her in-
service tonsillectomy which manifested at the time of the 
examination, and there is in fact of record no medical 
evidence which indicates or even suggests that there now 
exist any residuals of the in-service tonsillectomy.  The 
Board notes that it is the claimant's responsibility to 
present evidence in support of their claim.  See 38 U.S.C.A. 
§ 5107(a) (West 2002).

In short, there is no evidence of record of hoarseness 
related to the service-connected disability, and there is no 
evidence of inflammation of the vocal cords or mucous 
membrane.  For these reasons, the Board finds that the 
evidence does not support a finding that warrants a 
compensable rating under Diagnostic Code 6516.  
See 38 C.F.R. § 4.31 (2007).  The benefit sought on appeal is 
accordingly denied.

Hart consideration

In Hart v. Mansfield, supra, the Court was presented with the 
question of whether it is appropriate to apply staged ratings 
when assigning an increased rating. 
In answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

As noted in the Introduction above, the veteran's most recent 
claim for an increased disability rating was filed in 
November 2003. In this case, therefore, the relevant time 
period is from November 2002 to the present. At all times, 
the assigned disability ratings remained unchanged. The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for any of the four 
disabilities now under consideration for any period from 
November 2002 to the present.

In essence, the evidence of record, to include the July 2005 
VA examination reports as wall other VA medical treatment 
reports, indicates that the veteran's service-connected 
disabilities have remained essentially unchanged.  That is, 
the back disability was manifested throughout the period by 
limited motion and complaints of pain; the blood pressure 
readings were in the same range; the uterus did not require 
treatment; and there was no competent medical evidence of any 
tonsillectomy residuals.  Throughout the period, there were 
no clinical findings sufficient to justify the assignment of 
a higher or lower rating.

Thus, increased disability ratings for the veteran's service 
disabilities were not warranted for the period beginning one 
year before his claim.  Accordingly, there will be no staged 
ratings assigned.

Extraschedular considerations

The Board has considered the question of whether an 
extraschedular rating may be appropriate for any of the 
veteran's service-connected disabilities.  See Bagwell v. 
Brown, 9 Vet. App. 157 (1966).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2007).

The Board has not identified an exceptional or unusual 
disability picture with respect to the veteran's service-
connected disabilities here under consideration, and neither 
has the veteran or her representative.  With respect to 
frequent hospitalizations, the record does not show that any 
hospitalization has been required for any of the four 
disabilities recently.   

With respect to employment, there is no evidence that the  
service-connected hypertension and gynecological disorder 
cause any adverse impact on the veteran's employment.  In 
addition, there is no competent medical evidence that the 
service-connected tonsillectomy residuals are productive of 
any current manifestations. 

The record includes an April 2005 statement from the 
veteran's employer which indicates the veteran was reassigned 
to a position that would allow her to stand or sit as she 
feels necessary.  It thus appears that the veteran's employer 
has accommodated her disability.  Although the Board 
certainly has no reason to doubt this report, as well as the 
veteran's testimony that she is somewhat limited in her 
activities due to the service-connected low back strain, 
there is no evidence that the veteran is occupationally 
impaired beyond the level contemplated in the assigned 
disability rating of 20 percent, which specifically 
contemplates limited back motion.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is a recognition that industrial capabilities are 
impaired].

For these reasons, the Board has determined that referral of 
the veteran's service-connected disabilities for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased disability rating for a service-
connected low back strain is denied.

Entitlement to an increased disability rating for service-
connected hypertension is denied.

Entitlement to an increased disability rating for a service-
connected post-myomectomy leiomyoma is denied.

Entitlement to a compensable disability rating for service-
connected tonsillectomy residuals is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


